DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 07/29/2021.
	Claim 21 has been added.
	Claim 2 has been cancelled.
	Claims 1, 3, 12, 18 and 20 have been amended. 
	Claims 1 and 3-21 are currently pending and have been examined.



Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 07/29/2021
Claim Rejections - 35 USC § 103:
	Applicant's arguments have been fully considered but they are not persuasive. The argument recited that “The cited art does not teach or suggest the user sentiment reflecting an emotion of the user corresponding to the time element or identifying a category based on the emotion and the at least one decision of the machine learning 
	In addition, the Remarks teaches that “Any modification of Hirsch-Chen-Liao to teach the user sentiment reflecting an emotion of the user corresponding to the time element based on a decision of the machine learning model would impermissibly change the principle of operation of at least one of the cited references”. The examiner respectfully disagree as Hirsch teaches an automated time tracking system ("TTS") to populate a timesheet based on user interaction, see [0005] by using an interface designed and constructed to interface to any type and form of user client, or any other data source, client, or server, which is designed and constructed to receive and submit any data, including, e.g., time data, text, phrases, task descriptions, snapshots, audio, video, notifications, instructions, feedback, etc., see [0045]. The TTS can automatically automatically complete timesheets based on a predict analysis using a machine learning by using the user's historical timesheet data see, [0048].
       


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-16, and 18-21 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2013/0297468 to Hirsch et al (“Hirsch”) in view of US Pat. Pub. No. 2018/0067914 to Chen et al. (“Chen”) further in view of US Pat. Pub. No. 2014/0052684 to Liao et al. (“Liao”).

Regarding claims 1, 18 and 20. Hirsch discloses a computer-implemented method comprising:
		initiating, by at least one data processor of a computing device (Hirsch, [0043]; “B. Time Tracking System (TTS)”) using a machine learning model (Hirsch, [0048]; “the TTS may employ one or more predictive analysis techniques to predict timesheet submissions … machine learning”) conversation with a user and (Hirsch, [0101]; “At step 305, the TTS application is launched and the TTS system is logged into. Users, project managers, timesheet reviewers, or any other entity associated with the project and tracking time may perform step 305”)

		receiving, by at least one data processor, a first message comprising timesheet data associated with a task performed by the user (Hirsch, [0101]; “At step 310, the TTS may determine an activity or project ID associated with the task the user is performing … At step 315, the TTS may start a timer”. [0066-0067]; “The TTS 120 can comprise an activity identifier 215 designed and constructed to identify an activity for which time data is to be tracked … the activity identifier 215 determines a project ID, task ID, client ID, matter ID, administrative function ID, or any other ID for which time is to be tracked”), wherein the timesheet data comprises one or more strings (Hirsch, [0057]; “The user client 204 comprises a user interface that may be any type or form of interface, such as a graphical user interface (GUI) … The interface may be a text interface via texting, instant messaging, chatting and the like”. [0067]; “the activity identifier 215 determines a project ID …, the activity identifier may, via the interface … input text box”);

		extracting, by at least one data processor, a time element (Hirsch, [0101]; “At step 320, the TTS may take file snapshots. At step 325, the TTS may capture time data, including, e.g., the time and/or number of saves, mouse clicks, etc.”) from the one or more strings (Hirsch, [0082-0085]; “The TTS 120 can comprise a data capturer 225 designed and constructed to capture data associated with time being tracked …The data capturer may further associate the captured data with a user, time, date, geographic location, or any other information that can facilitate the accurate and efficient reporting of time as well as facilitate searching time history”) based on at least one decision of the machine learning model (Hirsch, [0048]; “automatically complete timesheets. Predict analysis techniques may include statistical techniques from modeling, machine learning” , wherein the one or more strings comprise qualitative information about the task (Hirsch, [0050]; “TTS may capture a plurality of data associated with tracking time. Data capture may be performed on the operating system level, e.g. … files included in an email … information about projects”. [0046]; “The TTS may include a plurality of interactive visual timesheets … that displays captured data”);
		identifying, by the at least one data processor, a category corresponding to the time element (Hirsch, [0045]; “The TTS can classify tracked time as relevant (for time tracking) or not-relevant (for time tracking). Relevancy can be set by the TTS or user of the TTS and may further be configurable based on rules”) based at least in part on the user sentiment, the emotion of the user (Hirsch, [0116-0118]; “At step 350, the TTS may modify the timesheet … based on one or more rules … the TTS may automatically modify , and the at least one decision of the machine learning model (Hirsch, [0116]; “the TTS may automatically change the ID for time over forty hours to an overtime ID. For example, the TTS may include a "Smart Complete" functionality that can allocate time from these additional time IDs to several `remnant` or `orphaned` timeslots”);

		determining a context associated with the first message (Hirsch, [0057]; “The TTS may then prompt the user, via the user interface of the companion application running on the smart phone, to enter a project ID or other time tracking data … the user may input data responsive to the prompt from the TTS via the companion application and/or the primary application … the companion application may display a timer and provide any other TTS functionality”) by querying, by at least one data processor, a knowledge base for data associated with the time element (Hirsch, [0101]; “At step 330, the TTS may stop a project timer in response to an event. At step 335, the TTS may populate a timesheet associated with a user and/or project”);
		automatically generating (Hirsch, [0087]; “The timesheet module 230 can populate a timesheet in real-time, on regular intervals, on set days, or upon user direction”), by at least one data processor, a second message responsive to the first message based on the context (Hirsch, [0101]; “At step 350, the TTS may modify a timesheet or allow a user of ; and
		providing, by at least one data processor, the second message to the user (Hirsch, [0101]; “At step 355, a user of the TTS may approve the timesheet and the TTS may formally submit the timesheet”. [0049]; “the TTS may facilitate mobile timesheet review and submissions, i.e., the ability to review and submit time data from any computing device that can access the TTS”)

		However, Hirsch is silent regarding where the communication is through “an interactive message” and the second message is “as part of the interactive message” conversation. Chen teaches that the communication through an interactive message conversation with a user; and massages as part of the interactive message conversation (Chen, Fig. 1-4C, and Fig. 9A- Fig. 12. [0039]; “the system can pre-populate the option fields based on the determined context. The system can apply machine learning or language processing to context from the EIM chat, search terms, calendar, or address book, etc., to determine likely values for these fields”. Also [0071]; “the system can display a menu of enterprise functions 1004, which can include leave request, reimbursement request, time or attendance tracking, and task management”).
	Therefore, it would have been obvious to one of ordinary skill in the Electronic timesheet art at the time of filing to modify Hirsch to include communication is through an interactive message conversation with a user and the second message is as part of the interactive message conversation as the communication utilizing the same app 

		The combination of Hirsch in view of Chen substantially discloses the claimed invention; however, the combination is silent regarding the qualitative information “having a user sentiment, the sentiment reflecting an emotion corresponding to the time element”. Liao teaches having a user sentiment (Liao, Fig. 3; “access first set of messages based on event criteria 308” [Wingdings font/0xE0] “associate first message with first event 310” [Wingdings font/0xE0] “identify set of sentiment features 312”), the sentiment reflecting an emotion of the user corresponding to the time element (Liao, [0040]; “Other events such as merger-and-acquisition announcements, macro-economic events such as monthly job reports …  can all influence stock markets and public sentiment, and thus may be used to label messages”. [0048]; “An extraction module (e.g., the extraction module 202 shown in FIG. 2) associates the first set of messages with the first identified event (block 310). The sentiment analyzer identifies a set of sentiment features by analyzing the first set of messages (block 312) … the sentiment analyzer may analyze messages by implementing one or more statistical classifiers configured to learn sets of sentiment features associated with the first event such as, for example, phrases, words, characters, special notations, and/or combinations or patterns of these … analyzing messages to learn sentiment associated with the event”).

	Therefore, it would have been obvious to one of ordinary skill in the Electronic timesheet art at the time of filing to modify Hirsch’s qualitative information to include having a sentiment, the sentiment reflecting an emotion corresponding to the time element, as taught Liao, where this would be performed in order to better analyze user communication platform information events to form predictions associated with the events that can provide recommendations to consumers to generate event-related data. See Liao [0014-0015].

		Regarding claim 3. The combination discloses the computer-implemented method of claim 1 [[2]], further comprising: 	[.]	
		generating, by the at least one data processor, at least one of a timesheet with the extracted time element or a report with the identified category NAI-1503803790v125Attorney Docket No. 14291-360-999 / 171155US01 (Hirsch, Fig. 2; “timesheet module 230”, “Database 240” [Wingdings font/0xE0] “timesheet”. Fig. 3; “capture time data 325” [Wingdings font/0xE0] “populate timesheet 335”).
Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.

		Regarding claim 4. The combination discloses the computer-implemented method of claim 1, wherein the conversation is initiated by the user (Hirsch, Fig. 3; “lunch/ user 
		
		Hirsch substantially discloses the claimed invention; however, Hirsch fails to explicitly disclose the communication is through “an interactive message”. However, Chen teaches that the communication through an interactive message conversation (Chen, Fig. 1-4C, and Fig. 9A- Fi. 12. [0039]; “the system can pre-populate the option fields based on the determined context. The system can apply machine learning or language processing to context from the EIM chat, search terms, calendar, or address book, etc., to determine likely values for these fields”. Also [0071]; “the system can display a menu of enterprise functions 1004, which can include leave request, reimbursement request, time or attendance tracking, and task management”).
	Therefore, it would have been obvious to one of ordinary skill in the Electronic timesheet  art at the time of filing to modify Hirsch to include disclose the communication is through an interactive message conversation with a user as the communication utilizing the same app conversation tool, as taught Chen, where this would be performed in order to increase efficiency in user operations, increase efficiency and expedite the performance of user functions, and savings of time and labor are particularly important in a commercial environment. See Chen [0003-0005].
 
 The combination discloses the computer-implemented method of claim 1, wherein the conversation is initiated by the machine learning model based on a periodic-based message at a predetermined frequency (Hirsch, Fig. 3; “lunch/ user login 305”. [0048]; “the TTS may prompt a user with a reminder to submit a timesheet in advance of the timesheet submission deadline … machine learning”. [0101]; “At step 305, the TTS application is launched and the TTS system is logged into. Users … or any other entity associated with the project and tracking time may perform step 305”)
		Hirsch substantially discloses the claimed invention; however, Hirsch fails to explicitly disclose the communication is through “an interactive message”. However, Chen teaches that the communication through an interactive message conversation with a user (Chen, Fig. 1-4C, and Fig. 9A- Fi. 12. [0039]; “the system can pre-populate the option fields based on the determined context. The system can apply machine learning or language processing to context from the EIM chat, search terms, calendar, or address book, etc., to determine likely values for these fields”. Also [0071]; “the system can display a menu of enterprise functions 1004, which can include leave request, reimbursement request, time or attendance tracking, and task management”)
	Therefore, it would have been obvious to one of ordinary skill in the Electronic timesheet  art at the time of filing to modify Hirsch to include disclose the communication is through an interactive message conversation with a user, as the communication utilizing the same app conversation tool, as taught Chen, where this would be performed in order to increase efficiency in user operations, increase efficiency 

		Regarding claim 6. The combination discloses the computer-implemented method of claim 1, 
		wherein the conversation is initiated by the machine learning model based on an event-based message triggered by at least one of user availability determined by a calendar of the user (Hirsch, [0048]; “the TTS may prompt a user with a reminder to submit a timesheet in advance of the timesheet submission deadline”), 
		a termination of the task, or a time duration of the task, or  termination of efforts of the user on the task (Hirsch, [0048]; “the TTS may analyze historical data for a user or project or task type to predict timesheet submissions based on currently logged data”) 
		Hirsch substantially discloses the claimed invention; however, Hirsch fails to explicitly disclose the communication is through “an interactive message”. However, Chen teaches that the communication through an interactive message conversation with a user (Chen, Fig. 1-4C, and Fig. 9A- Fi. 12. [0039]; “the system can pre-populate the option fields based on the determined context. The system can apply machine learning or language processing to context from the EIM chat, search terms, calendar, or address book, etc., to determine likely values for these fields”. Also [0071]; “the system can display a menu of enterprise functions 1004, which can include leave request, reimbursement request, time or attendance tracking, and task management”).


		Regarding claim 7. The combination discloses the computer-implemented method of claim 1, further comprising correlating the timesheet data with an external data source, wherein the external data source comprises at least one of a calendar application, a text document, or a database (Hirsch, [0043]; “The TTS can integrate or be embedded with any software application, including, e.g … word processing programs … spreadsheet programs … calendars”. Also, see Fig. 2; “Database 240”, [0051]; “The TTS may include a database 240 that can contain data received, used, and generated by components and modules 205, 210, 215, 220, 225, 230, and 235. The data can be about file snapshots, timesheets, project data, user profiles, or captured time data”).
  
		Regarding claim 8. The combination disclose the computer-implemented method of claim 7, wherein the database is an in- memory databaseNAI-1503803790v126 Attorney Docket No. 14291-360-999 / 171155US01(Hirsch, Fig. 2; “Database 240”, [0051]; “The TTS may include a database 240 that can contain data received, used, and generated by components and modules 205, 210, 215, 220, 225, 230, and 235. The 

		Regarding claim 9. The combination discloses the computer-implemented method of claim 1, wherein the knowledge base comprises at least one of a project work-breakdown structure (WBS), a maintenance order, an internal order, a service order, a timesheet calendar, a timesheet configuration, or predetermined questions and answers (Hirsch, [0046]; “visualization of a timesheet provided by the TTS is shown in FIG. 4A. The TTS may include a plurality of interactive visual timesheets … the visual timesheets may represent a calendar view that displays captured data, with previews corresponding to actual times”. [0050]; “Data capture may include information about projects, metadata about what files are saved and with whom. Data capture may include geolocation data capture, e.g., from a mobile device, smartphone, notebook, desktop, that facilitate recording or tracking time for a task. Data capture may include information from calendar applications and services, such as Microsoft Outlook and Google Calendar”).

		Regarding claim 10. The combination discloses the computer-implemented method of claim 1, wherein the timesheet data is provided via input to an application displayed on an electronic device (Hirsch, Fig. 4A-4F)
		Regarding claim 11. The combination discloses the computer-implemented method of claim 10, wherein the input comprises at least one of verbal input or textual input  

		Regarding claim 12. The combination discloses the computer-implemented method of claim 3, further comprising generating, based [[on]] an the absence of an identified category, a new category corresponding to an unidentified time element (Hirsch, [0069]; “the activity identifier may generate a new identification number based on the received input. For example, the user may be working on a new task for Client_Blue that does not already have an identifier stored in the database. Instead of waiting for another entity to generate an identifier, the activity identifier may automatically generate an identifier for the task in order to track time information”).

		Regarding claim 13. The combination discloses the computer-implemented method of claim 1, further comprising generating, by the at least one data processor, a report comprising sentiment analysis based on the qualitative information (Hirsch, [0048]; “the TTS may employ one or more predictive analysis techniques to predict timesheet submissions”).

		Regarding claim 14. The combination discloses the computer-implemented method of claim 1, wherein the 
extracting is performed using at least one of natural language processing or speech recognition”. However, Chen teaches:
		extracting is performed using at least one of natural language processing or speech recognition NAI-1503803790v127Attorney Docket No. 14291-360-999 / 171155US01(Chen, Fig. 11, [0072]; “extract context from historical input in the application window (e.g., an EIM session window, search window, etc.) … historical user input being used by the system to facilitate task management”).
		Therefore, it would have been obvious to one of ordinary skill in the Electronic timesheet art at the time of filing to modify Hirsch to include extracting is performed using at least one of natural language processing or speech recognition, as taught Chen, where this would be performed in order to increase efficiency in user operations, increase efficiency and expedite the performance of user functions, and savings of time and labor are particularly important in a commercial environment. See Chen [0003-0005].

		Regarding claim 15. The combination discloses the computer-implemented method of claim 1, wherein the time element further comprises quantitative information (Hirsch, [0101]; “At step 320, the TTS may take file snapshots. At step 325, the TTS may capture time data, including, e.g., the time and/or number of saves, mouse clicks, etc”. [0051]; “The TTS may include a data capturer 225 that can capture time data, including, e.g., user interactions such as mouse and keyboard input. The data capturer 225 may further capture snapshots of documents or files that are being tracked”).

 the computer-implemented method of claim 1, further comprising comparing content of the second message with a message configuration identifying required qualitative and/or quantitative information to confirm that the content is complete (Hirsch, Fig. 3; “Modify timesheet 350”. [0049]; “the TTS may push the user's time data to the user's mobile device so the user can review the automatically tracked time data, review snapshots, project IDs, activity details, modify one or more time entry, or add comments, and proceed to approving and/or submitting the timesheet”).

		Regarding claim 19. The combination discloses the system of claim 18, wherein an in-memory database comprises the memory storing instructions (Hirsch, Fig. 1C; “main memory unit 122”).
	Regarding claim 21. Claim 21 has been analyzed and is rejected for the same rationale used to reject claim 1. Claim 21 limitations do not teach or define any new limitations beyond claims 1; therefore, claim 21 is rejected under the same rationale.


	Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Hirsch in view of Chen further in view of Liao furthermore in view of US. Pat. Pub. No. 2003/0083966 to Treibach-Heck et al (“Treibach-Heck”).

Regarding claim 17. The combination of Hirsch in view of Chen further in view of Liao disclose the computer-implemented method of claim 16, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fail to explicitly disclose “generating, based on an incomplete second message, a third message based on a second query of the knowledge base”. However, Treibach-Heck teaches:
	generating, based on an incomplete second message, a third message based on a second query of the knowledge base (Treibach-Heck, [0070]; “If the agency rejects the data, for example because reported data is outside of a permissible range, or a signature is missing, then the center can send (for example, an automatically generated fax message, or a call by a human operator, etc.) directing the sender to resubmit a corrected report”).
	Therefore, it would have been obvious to one of ordinary skill in the Electronic timesheet art at the time of filing to modify Hirsch to include generating, based on an incomplete second message, a third message based on a second query of the knowledge base, as taught Treibach-Heck, where this would be yield a predicted results of reporting and tracking one or more parameters especially where the person or organization that creates the report is remote from the person or organization that is to receive and process the report.

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 YOUNG et al (US 2014/0372262 A1) for teaching Timesheet management component allows users to manage timesheets.  
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/AVIA SALMAN/Examiner, Art Unit 3687        

                                                                                                                                                                                        /FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687